Citation Nr: 0311737	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  97-04 343	)	DATE
	)
	)

On Appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound of the left neck, currently rated as 10 percent 
disabling.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to February 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the RO 
that, among other things, denied a claim of entitlement to an 
increased rating for residuals of a gunshot wound of the left 
neck.  This matter is also before the Board from an October 
1996 rating decision by the RO that, among other things, 
denied a claim of entitlement to special monthly compensation 
(SMC) based on the need for regular aid and attendance.  The 
veteran appealed these issues to the Board, which the Board 
denied in a decision entered in August 1999.  

Thereafter, the veteran filed an appeal to the United States 
Court of Appeals for Veterans Claims (Court).  By an order 
dated in April 2001, the Court vacated the Board's August 
1999 decision, and remanded the case to the Board for re-
adjudication.

It should be noted at this point that other issues were also 
developed for review on appeal, but are no longer before the 
Board.  By the rating action of May 1996, the RO also denied 
a claim of entitlement to an increased rating for a low back 
disability.  Additionally, by the rating action of October 
1996, the RO denied a claim of entitlement to SMC based on 
the veteran being housebound.  Although the veteran had 
perfected his appeal to the Board with respect to these 
issues, in a written statement received in October 2002, he 
expressed his desire to withdraw claims of entitlement to a 
higher rating for a low back disability and entitlement to 
SMC by reason of being housebound.  Therefore, those issues 
have been withdrawn and are not before the Board.  38 C.F.R. 
§§ 20.200, 20.202, 20.204 (2002).

The Board also notes that a claim of service connection for 
post-traumatic stress disorder (PTSD) and a claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability were 
developed for appellate review.  Nevertheless, by a February 
1999 decision, the RO granted these claims.  Accordingly, 
these issues are no longer before the Board.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).


REMAND

Initially, the Board notes that there have been significant 
changes in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  This law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  38 U.S.C.A. § 
5103(a) and (b) (West 2002); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

Subsequent to the enactment of the VCAA, the Board began 
taking action to develop cases here at the Board in lieu of 
remands to the RO.  See Board of Veterans' Appeals: Obtaining 
Evidence and Curing Procedural Defects Without Remanding, 67 
Fed. Reg. 3099 (Jan. 23, 2002) (codified at 38 C.F.R. 
§§ 19.9(a)(2), 19.9(a)(2)(ii) (2002)).  In December 2002, the 
Board attempted to cure a procedural defect in this case by 
notifying the veteran of the enactment of the VCAA, as this 
had not been done previously.  The Board also informed the 
veteran that he had 30 days to respond to the notice.  

Despite the Board's effort at notification of the VCAA under 
38 C.F.R. § 19.9(a)(2), on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), 
in Disabled Am. Veterans v. Sec'y of Veterans Affairs, No. 
02-7304 (Fed. Cir. May 1, 2003) (DAV), held that 38 C.F.R. 
§ 19.9(a)(2) (which authorized the Board to develop evidence 
on its own) was invalid because, in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, it allowed the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration and 
without having to obtain the appellant's waiver of the right 
to initial consideration of the evidence by the RO.  The 
Federal Circuit also held that 38 C.F.R. § 19.9(a)(2)(ii) 
(requiring the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and providing for "not less than 30 
days to respond to the notice") was invalid because it was 
contrary to 38 U.S.C. § 5103(b), which allows a claimant one 
year to submit evidence.  

In the instant case, the Board's December 2002 VCAA 
notification letter is now invalid.  Because the Federal 
Circuit invalidated 38 C.F.R. § 19.19(a)(2)(ii) (2002) 
finding that such implementing regulation was inconsistent 
with the provisions of 38 U.S.C.A. § 5103(a) and (b) (West 
2002), as it afforded less than one year for receipt of 
additional evidence, the Board must remand the case to comply 
with the notice provisions contained in 38 U.S.C.A. § 5103(a) 
and (b) (West 2002); see DAV supra.  

Given that recent decisions by the Court have mandated that 
VA ensure strict compliance with the provisions of the VCAA, 
it cannot be said, in this case, that VA has satisfied its 
duty to notify the veteran of what is needed to substantiate 
the claim for SMC.  See, e.g., Quartuccio, 16 Vet. App. at 
183.  The record does not show that the veteran was 
specifically told of the information or evidence he needed to 
submit to substantiate his claim for SMC in light of the 
VCAA.  Additionally, it should be pointed out that he has one 
year to submit information or evidence in response to such a 
notification.  38 U.S.C.A. § 5103(b); DAV.

Residuals of a Gunshot Wound

VA has recently revised the criteria for evaluating skin 
disabilities and the new criteria have been in effect since 
August 30, 2002.  38 C.F.R. § 4.118 (2002); 67 Fed. Reg. 
49,590-99 (July 31, 2002).  In Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991), the Court held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.  This change in the regulations is 
significant because the veteran's neck disability has been 
rated under the criteria for evaluating skin disabilities.  
38 C.F.R. § 4.118 (2002).  

The record reflects that the RO has not had the opportunity 
to consider the veteran's claim for an increased rating for 
residuals of a gunshot wound of the left neck under the new 
schedular criteria, and he has not been afforded a VA 
examination that addresses the amended criteria.  In this 
regard, a new examination is warranted.  38 C.F.R. § 19.9 
(2002).

SMC

The veteran contends that his service-connected disabilities 
render him so helpless that he requires the aid and 
attendance of another person in order to perform the regular 
activities of daily living.  In other words, he maintains 
that the limitations placed upon him by his service-connected 
disabilities entitle him to SMC.

SMC is payable to a veteran who needs regular aid and 
attendance.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. 
§ 3.350(b) (2002).  A veteran is in need of regular aid and 
attendance if he is helpless or so nearly helpless as to 
require the regular aid and attendance of another person.  
The criteria for establishing the need for aid and attendance 
include anatomical loss or loss of use of one or more 
extremities; consideration of whether the veteran is blind or 
is so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or whether the veteran is 
a patient in a nursing home because of mental or physical 
incapacity; or whether the evidence establishes a factual 
need for aid and attendance or "permanently bedridden" status 
under the criteria set forth in 38 C.F.R. § 3.352(a).  38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).



The following criteria are accorded consideration in 
determining such need:

	(1) the inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable;

	(2) the frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid;

	(3) the inability of the veteran to feed himself through 
loss of coordination of his upper extremities or through 
extreme weakness;

	(4) the inability of the veteran to attend to the wants 
of nature; or

	(5) the presence of incapacity, either physical or 
mental, which requires care or assistance on a regular basis 
to protect the veteran from hazards or dangers incident to 
his daily environment.

38 C.F.R. § 3.352(a) (2002).

An individual who is "bedridden" also meets the criteria 
for aid and attendance.  38 C.F.R. § 3.352(a) (2002).  For 
the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  Id.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  Id.

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  38 C.F.R. § 3.352(a) (2002).  
Rather, the particular personal functions which the veteran 
is unable to perform are to be considered in connection with 
his condition as a whole.  Id.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there is a constant 
need.  Id.  Determinations that the veteran is so helpless as 
to be in need of regular aid and attendance must be based on 
the actual requirement of personal assistance from others.  
Id.

The record reveals that the veteran has not recently been 
afforded an examination designed to assess the functional 
impairment occasioned by his several service-connected 
disabilities.  An examination of that sort is a necessary 
prerequisite to determining whether service-connected 
disabilities give rise to a need for the regular aid and 
attendance of another person.  In this regard, a new 
examination is warranted.  38 C.F.R. § 19.9 (2002).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the VCAA, 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty to assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio, 16 Vet. App. at 187.  The 
veteran should be specifically informed 
of the information or evidence he needs 
to submit, and he should be told of the 
one-year period for response under 
38 U.S.C.A. § 5103(b) (West 2002).  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to treatment 
for the left neck, the low back, PTSD, 
left hand, or knees.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims files any medical records 
identified by the veteran that have not 
been secured previously.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

4.  After the development requested above 
has been completed to the extent 
possible, the veteran should be afforded 
VA examinations.  First, an examination 
of the veteran's neck disability should 
be conducted.  Provide the examiner with 
the following instructions:

All indicated tests and studies should be 
conducted.  The claims file, a copy of 
this remand, the former and revised 
rating criteria for 38 C.F.R. § 4.118, 
along with any additional evidence 
obtained pursuant to the requests above, 
should be made available to the examiner 
for review.  Clinical findings should be 
elicited so that both the old and new 
rating criteria may be applied.  See 
38 C.F.R. § 4.118 (2002); 67 Fed. Reg. 
49,596-99 (July 31, 2002) (to be codified 
at 38 C.F.R. § 4.118).  The examiner 
should determine the extent and 
manifestations of the residuals of the 
wound of the left neck.  The claims file 
should be reviewed and the examiner 
should specify each residual 
manifestation of the gunshot wound.  Each 
such residual should be distinguished 
from non-service-connected neck 
disability.  (For example, service 
connection has been previously denied for 
fusion of vertebrae at C4-C5.)  Detailed 
clinical findings should be made as to 
each disabling manifestation of the 
gunshot wound.  The examiner should also 
specifically note whether any scar is 
superficial, unstable, poorly nourished, 
with repeated ulceration, or painful on 
objective demonstration.  The examiner 
should also describe the location of any 
neck scar, and respond to each of the 
following questions with respect to each 
scar:

(A)  Is the scar superficial 
(i.e. not associated with 
underlying soft tissue damage) 
or deep (i.e. associated with 
underlying soft tissue damage)? 
		
(B)  Does the scar cause 
limited motion? (C)  What is 
the area, in square inches or 
square centimeters, covered by 
the scar? (D)  Is the scar 
unstable (i.e. productive of 
frequent loss of covering of 
skin over the scar)? 		
			
(E)  Is the scar painful on 
examination? (F)  Is the scar 
otherwise productive of 
limitation of function of the 
affected part?  If so, identify 
the limitation of function 
caused by the scar.

5.  The RO should schedule the veteran 
for a VA examination to assess the need 
for regular aid and attendance of 
another. The examiner should review the 
claims folders before examining the 
veteran. The physician should fully 
describe any functional impairment 
attributable to service-connected 
disabilities including the neck, low 
back, left hand, PTSD, and knees.  The 
examiner should specifically indicate, 
with regard to limitations imposed by 
service-connected disability alone, 
whether the veteran can dress and undress 
himself; whether he is able to keep 
himself ordinarily clean and presentable; 
whether he is in frequent need of 
adjustment of any special prosthetic or 
orthopedic appliances for which he needs 
assistance; whether he can feed himself; 
whether he can attend to the wants of 
nature; whether his disability requires 
him to remain in bed; and whether he 
otherwise requires care or assistance on 
a regular basis to protect himself from 
the hazards or dangers incident to his 
daily environment.

6.  The RO should ensure that each 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

7.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  

8.  Then, the RO should re-adjudicate the 
claims.  If any benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued.  The SSOC should 
contain, among other things, a summary of 
the evidence received since the last SSOC 
was issued in April 1999.  38 C.F.R. 
§ 19.31 (2002).  It should also include 
both old and new criteria for rating skin 
disabilities.  If the veteran does not 
appear for any examination, the SSOC 
should include reference to the 
provisions of 38 C.F.R. § 3.655 (2002).  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, and the period for 
submitting information or evidence as set forth in 
38 U.S.C.A. § 5103(b) has expired, the claims folders should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

